 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    KENDRICK CRAWFORD,                                      Case No. 2:17-cv-0655-GMN-PAL
 8                                           Plaintiff,                     ORDER
             v.
 9                                                                (Mot for SC – ECF No. 45)
      NEVADA DEPARTMENT OF
10    TRANSPORTATION, et al.,
11                                        Defendants.
12          Before the court is plaintiff’s Motion for Settlement Conference (ECF No. 45). The motion
13   states that that “the parties should attempt to settle this case before trying it and Plaintiff moves
14   for a settlement conference to attempt to do so.” Defendant filed a Non-Opposition (ECF No 46).
15          The district judge referred this case for a settlement conference in May 2018 after the close
16   of discovery and after defendants filed a motion for summary judgment as is her practice. The
17   undersigned conducted a settlement conference on July 11, 2018. At that time, offers and
18   counteroffers were exchanged and left on the table, but a settlement was not was not reached.
19          On March 31, 2019, the district judge entered an Order (ECF No. 44) denying defendants’
20   motion for summary judgment and requiring the parties to file the joint pretrial order within 30
21   days of the order. The joint pretrial order is therefore due April 30, 2019.
22          The court has no available dates to conduct a settlement conference between now and my
23   April 30, 2019 retirement. The date my successor will be sworn in is not yet known.
24          Accordingly,
25          IT IS ORDERED:
26          1. The parties shall file the Joint Pretrial Order by April 30, 2019 as ordered.
27   ///
28   ///
                                                          1
 1   2. The Motion for Settlement Conference (ECF No. 45) is DENIED without prejudice

 2      to requesting in the Joint Pretrial Order that the district judge refer the matter for a

 3      second settlement conference by my successor.

 4   DATED this 10th day of April 2019.
 5

 6
                                                  PEGGY A. LEEN
 7                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
